The defendants have filed a petition for rehearing in which they present arguments and points not mentioned in the briefs upon which the case was submitted. This court has consistently declined to consider petitions for rehearing presenting new points. In Payne v. Treadwell (16 Cal. 247), it held that it was too late to urge a point for the first time in a petition for rehearing, after the case had been fully considered and decided by the court upon the points presented in the original briefs. InKellogg v. Cochran (87 Cal. 200, 12 L.R.A. 104, [25 P. 677]), it said: "We have decided — and with manifest propriety — that we will not grant a rehearing in order to consider points not made in the argument upon which the case was originally submitted." In San Francisco v. Pacific Bank (89 Cal. 25, [26 P. 615, 835]), the court said: "The court will not consider a petition for rehearing that attempts to discuss the case on grounds not presented in the original argument, or discussed in its opinion."
Upon these grounds it is clear that the petition must be denied. It is so ordered. *Page 196